81829: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26388: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81829


Short Caption:RICHARDSON VS. DIST. CT. (CABADA)Court:Supreme Court


Related Case(s):81650, 81904, 83230


Lower Court Case(s):Clark Co. - Eighth Judicial District - A799659Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:05/21/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPeter RichardsonCraig W. Drummond
							(Drummond Law Firm)
						Henri Engle
							(Law Office of Lee J. Grant II)
						Liberty A. Ringor
							(Drummond Law Firm)
						


Real Party in InterestJose Alberto Cabada-OrozcoBernadette A. Rigo
							(Bauman Loewe Witt & Maxwell, PLLC/Las Vegas)
						


Real Party in InterestOscar CabadaBernadette A. Rigo
							(Bauman Loewe Witt & Maxwell, PLLC/Las Vegas)
						


RespondentKenneth C. Cory


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/23/2020Filing FeeFiling fee paid. E-Payment $250.00 from Craig W. Drummond. (SC)


09/23/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-34963




09/23/2020AppendixFiled Appendix to Petition for Writ - Volume 1.  (SC)20-35064




09/23/2020AppendixFiled Appendix to Petition for Writ - Volume 2.  (SC)20-35065




11/13/2020Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. (SC)20-41480




12/11/2020Petition/WritFiled Real Parties in Interest Answer to Petition for Writ of Mandamus. (SC)20-45082




12/11/2020AppendixFiled Real Parties in Interest's Appendix. Vol. 1 (SC)20-45086




12/28/2020Petition/WritFiled Petitioner's Reply in Support of Petitioner's Writ of Mandamus. (REJECTED PER NOTICE ISSUED 12/28/20).  (SC)


12/28/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petitioner's Reply in Support of Petitioner's Writ of Mandamus. (SC)20-46628




12/28/2020Petition/WritFiled Petitioner's Reply in Support of Petitioner's Writ of Mandamus. (SC)20-46643




12/28/2020AppendixFiled Petitioner's Appendix - Volume 3. (SC)20-46645




05/21/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this petition for writ of mandamus shall stand submitted for decision as of the date of this order on the briefs filed herein.  (SC)21-14701




09/13/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." EN BANC. (SC)21-26388




10/08/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-28902




10/08/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View